09-90017-am
     In re Uzmah Saghir


 1                    UNITED STATES COURT OF APPEALS
 2
 3                           FOR THE SECOND CIRCUIT
 4
 5                                    August Term, 2009
 6
 7
 8                            (Decided: February 18, 2010)
 9
10                               Docket No. 09-90017-am
11
12   ______________________________________________________
13
14
15   In re Uzmah Saghir,
16
17                        Attorney.
18
19
20
21   ______________________________________________________
22
23
24   Before:    Cabranes, Sack, and Wesley, Circuit Judges.
25

26         Pursuant to this Court’s reciprocal discipline rule, we

27   remove Uzmah Saghir from the bar of this Court, based on her prior

28   disbarment by the United States District Court for the Southern

29   District of New York, and terminate the disciplinary proceeding

30   currently pending before this Court’s Committee on Admissions and

31   Grievances.      See 2d Cir. Local Rule 46.2(c).

32                                               Uzmah Saghir, Esq., Garden
33                                               City, N.Y., pro se.
34
35   PER CURIAM:

36         In November 2009, the attorney grievance committee for the

37   United States District Court for the Southern District of New York

38   removed Saghir from the bar of that court as a disciplinary

39   measure.     See In re Saghir, No. M-2-238, 2009 WL 4437951
1    (S.D.N.Y. Nov. 30, 2009).   As a result of that disbarment order,

2    this Court also disbarred Saghir, pursuant to its reciprocal

3    discipline rule.   See 2d Cir. Local Rule 46.2(c)(2); see also

4    Order filed Jan. 4, 2010.   However, this Court’s disbarment order

5    stated that it would not take effect for 28 days, giving Saghir an

6    opportunity to request revocation or modification of the order.

7    See 2d Cir. Local Rule 46.2(c)(2)-(3).    Saghir did not respond to

8    the disbarment order, and the effective date for Saghir’s removal

9    from this Court’s bar has now passed.    Thus, Saghir is now

10   prohibited from serving as counsel or performing legal services in

11   cases before this Court, and must arrange for substitution of

12   counsel in all of her cases now pending in this Court.

13        Saghir’s disbarment renders moot this panel’s June 2009

14   referral of Saghir to this Court’s Committee on Admissions and

15   Grievances.   Thus, we terminate the referral, without prejudice to

16   reinstatement in the event Saghir applies for readmission to this

17   Court’s bar or successfully challenges her reciprocal disbarment.

18        One last issue requires resolution.    In September 2009,

19   Saghir sent a letter to the Clerk of this Court, stating the

20   following: “I write to hereby withdraw and resign as a member of

21   the Bar of this Court effective immediately.”    However, Saghir did

22   not cite, and we are not aware of, any authority permitting an

23   attorney to unilaterally withdraw or resign from this Court’s bar

24   while subject to disciplinary proceedings in this Court.    To the

25   contrary, an attorney who is the subject of a disciplinary

                                      2
1    proceeding in this Court may not resign from the Court’s bar

2    without first obtaining leave of the Court.   See, e.g., In re

3    Clinton, 534 U.S. 1016 (2001)(striking name from Supreme Court’s

4    roll of attorneys pursuant to attorney’s request for leave to

5    resign); In re Resignation of Nixon, 422 U.S. 1038 (1975) (same);

6    In re Conn, 16 Vet. App. 364, 365 (2002)(“Although the Court has

7    the inherent power to accept a resignation during the pendency of

8    a disciplinary proceeding, whether the Court should accept such a

9    resignation is a matter within the Court's discretion.”).1

10        We agree with the Southern District, which received a similar

11   resignation letter from Saghir, that, “[w]hile an attorney may

12   tender his or her resignation, even while under investigation, the

13   effectiveness of such resignation at all times depends upon Court

14   acceptance.”   In re Saghir, No. M-2-238, 2010 WL 308722 (S.D.N.Y.

15   Jan. 22, 2010).   Just as an attorney who practices in this Court

16   may not evade this Court’s disciplinary authority by failing to

17   first become a member of this Court’s bar, see In re Koenig, __

18   F.3d __, 2010 WL 118117 (2d Cir. 2010), an attorney likewise may

19   not evade that disciplinary authority through strategic withdrawal



          1
           New York state courts, for example, may allow an attorney
     to resign from the bar while disciplinary proceedings are
     pending, but only if the attorney admits culpability. See 22
     N.Y.C.R.R. §§ 603.11, 691.9, 806.8, 1022.26(a); In re Bailey, 230
     A.D.2d 471, 472 (1st Dep’t 1997) (allowing resignation after
     admission of culpability); In re Nixon, 53 A.D.2d 178, 180-81(1st
     Dep’t 1976) (denying resignation because the attorney did not
     admit culpability).

                                      3
1    after disciplinary proceedings have commenced.    We construe

2    Saghir’s September 2009 letter as a request for leave to resign

3    from this Court’s bar, and deny that request.    Saghir has not

4    demonstrated, and the papers before this Court do not suggest,

5    that resignation at this juncture would be in the interests of

6    justice.2

7         The appended portions of this panel’s prior orders in this

8    matter are deemed part of the present order for the following

9    disclosure purposes.   Saghir must disclose this order to all

10   clients in cases currently pending in this Court and to all courts

11   and bars of which she is currently a member, and as required by

12   any bar or court rule or order.   Furthermore, the Clerk of Court

13   is directed to release this order to the public by posting it on

14   this Court’s web site and providing copies to members of the

15   public in the same manner as all other published decisions of this

16   Court, and to serve a copy on Saghir, this Court’s Committee on

17   Admissions and Grievances, the attorney disciplinary committees


          2
           This Court’s current Local Rules, effective as of January
     1, 2010, expressly address resignations proffered by an attorney,
     like Saghir, who had been referred to the Committee on Admissions
     and Grievances for disciplinary proceedings: “[o]nce a matter has
     been referred to the Committee by the Grievance Panel, the
     Committee in the first instance determines the effect of the
     subject attorney’s . . . proffered resignation on Committee
     proceedings” and “[t]hat determination is then incorporated into
     the Committee’s report to the Grievance Panel.” 2d Cir. Local
     Rule 46.2(b)(3)(I). In the present case, there is no need for a
     Committee recommendation concerning the effect of Saghir’s
     proffered resignation, since the circumstances clearly render the
     referral moot and that proffer a nullity.

                                       4
1    for the New York State Appellate Division, First and Second

2    Departments, and all other courts and jurisdictions to which this

3    Court distributes disciplinary decisions in the ordinary course.

4                                APPENDIX 1

 5                     Excerpt from March 2009 order
 6
 7        For the reasons that follow, Uzmah Saghir is ordered to show
 8   cause why disciplinary or other corrective measures should not be
 9   imposed on her, pursuant to Federal Rule of Appellate Procedure
10   46(b) and (c) and Second Circuit Local Rule 46.
11
12        Saghir was referred to this panel as a result of the
13   proceedings in United States v. Tyler (Lugo), 05-5155-cr (L), 05-
14   6106-cr (CON), in which she represented Richard Lugo. In that
15   case, after Lugo’s prior attorney filed a brief, Saghir moved to
16   be substituted as Lugo’s attorney and to file a supplemental
17   brief. See 05-5155-cr, motions filed Jan. 12 and 17, 2007.
18   Although the motion was granted, id., order filed Jan. 25, 2007,
19   Saghir failed to file the supplemental brief. After a message was
20   left for her by a case manager, Saghir filed a new motion,
21   requesting that the Court disregard prior counsel’s brief and
22   allow the filing of a new brief. Id., entry on May 15, 2007;
23   motion filed June 25, 2007. Although Saghir’s new motion was
24   granted, id., order filed Aug. 16, 2007, she again failed to file
25   a brief, and failed to respond to the Court’s attempts to contact
26   her prior to argument of the appeal, id., entries on Sept. 12 and
27   13, 2007. At oral argument, Saghir stated that her failure to
28   submit a new brief was “due to [her] own incompetence.” The Court
29   granted Saghir leave to file a new brief, but warned that she
30   faced potential sanctions, including referral to this panel.
31   Saghir subsequently complied by timely filing a supplemental
32   brief, and this Court affirmed Lugo’s conviction. See 05-5155-cr,
33   brief filed Oct. 2, 2007; 05-6106-cr, judgment filed Oct. 24,
34   2007. However, approximately one month after the affirmance, the
35   Court received a letter from Lugo, in which he stated that neither
36   he nor his family had been able to contact Saghir, he had not
37   received a copy of the supplemental brief, and he was unaware of
38   the status of the case. See No. 05-6106-cr, letter filed Nov. 27,
39   2007. The docket states that Lugo’s letter was forwarded to
40   Saghir. See id., dkt. Thereafter, Lugo’s petition for writ of
41   certiorari was denied by the Supreme Court. See Lugo v. United
42   States, No. 07-10395 (May 12, 2008). The Supreme Court’s docket
43   indicates that Lugo proceeded pro se with that petition.
44

                                     5
 1        Additionally, a review of Saghir’s cases in this Court
 2   suggests a pattern of late and defective filings. [footnote
 3   omitted] First, at least four of Saghir’s cases have been
 4   dismissed due to her failure to file briefs. See United States v.
 5   Allen, 02-1738-cr, United States v. Chohan, 03-1188-cr, United
 6   States v. Hamdi, 03-1307-cr (later reinstated and new counsel
 7   appointed), United States v. Gomez, No. 07-5163-cr. In one of the
 8   four defaulted cases, the dismissal order was entered after this
 9   Court had denied Saghir's motion to be relieved, see Chohan, 03-
10   1188-cr, while, in another, the dismissal order was entered just
11   before she filed a motion to be relieved, see Allen, 02-1738-cr.
12   This Court’s records do not suggest that Saghir made any attempt
13   to reinstate either appeal.
14
15        In United States v. Khan, 04-6078-cr, Saghir had difficulty
16   filing a brief on time, as evidenced by her numerous requests for
17   extensions of time. See 04-6078-cr, extension motions filed Feb.
18   22, June 14, Sept. 23, and Dec. 2, 2005. All but the first
19   extension request were filed following messages from the case
20   manager advising Saghir that her brief was overdue and that an
21   extension motion should be filed. Id., entries on May 25, July
22   26, Aug. 19, and Nov. 22, 2005. After an applications judge
23   granted Saghir’s fourth extension motion, and stated that no
24   further extensions would be granted absent extraordinary
25   circumstances, id., order filed Dec. 14, 2005, Saghir submitted a
26   brief by the deadline, but failed to submit an appendix until the
27   Court left an additional message for her and then sent a notice to
28   correct, id., brief received Dec. 19, 2005, entry regarding
29   message on Mar, 6, 2006, notice to correct sent Mar. 24, 2006,
30   brief and appendix filed Apr. 20, 2006. Further, her client filed
31   a pro se letter indicating that Saghir had requested extensions of
32   time without his consent or knowledge for fifteen months, and
33   requesting Saghir's removal as his counsel and leave to prepare
34   his appeal pro se. Id., letter filed Mar. 20, 2006. Although it
35   appears that no action was taken on the letter, the case was
36   remanded for resentencing, upon the Government’s motion. Id.,
37   order filed May 22, 2006. On remand, the district court granted
38   the client’s pro se motion for appointment of new counsel, based
39   on the assertion that Saghir had rebuffed numerous attempts at
40   communication. See E.D.N.Y. Dkt. No. 02-cr-74, motion to appoint
41   counsel filed Oct. 17, 2006, order granting motion filed Jan. 7,
42   2007.
43
44        Similarly, in United States v. Quadar, 03-1386-cr, Saghir was
45   granted at least eight extensions, but failed to file a timely
46   brief after her motion to file an oversized brief was denied and,
47   as a result, the appeal was dismissed for default. See 03-1386-
48   cr, orders granting extensions filed Mar. 5, Apr. 19, and Nov. 9,

                                     6
 1   2004, and Jan. 12, Jan. 26, Apr. 8, May 12, and Oct. 3, 2005;
 2   dismissal order filed Mar. 22, 2006. Saghir later moved for, and
 3   obtained, reinstatement and filed a brief; this Court affirmed the
 4   appellant’s conviction. Id., motion to reinstate filed Apr. 11,
 5   2006, order granting motion filed Apr. 21, 2006, brief filed Apr.
 6   24, 2006, mandate issued Apr. 13, 2007.
 7
 8        Additionally, in United States v. Ghauri, 05-1112-cr, more
 9   than three months after Saghir’s briefing deadline had passed, the
10   case manager left Saghir at least one message informing her of the
11   missed deadline. See 05-1112-cr, entry on Sept. 20, 2005. It
12   does not appear that Saghir ever responded. After the Government
13   moved to dismiss based on the appeal waiver provision of the plea
14   agreement, Saghir was directed to file a response pursuant to
15   United States v. Gomez-Perez, 215 F.3d 315 (2d Cir. 2000), but she
16   failed to do so within the mandated thirty-day period. After
17   being contacted by the Court regarding the expiration of the
18   deadline, Saghir filed a response and a motion for leave to file
19   out of time, which this Court granted. Id., entry on Nov. 8,
20   2005, motion filed Nov. 10, 2005, order filed Nov. 17, 2005. Upon
21   submission, this Court granted the Government’s motion to dismiss.
22   Id., order filed Jan. 11, 2006.
23
24        In United States v. Mostafa, 07-1474-cr, while Saghir
25   submitted a brief and appendix on time, she only submitted one
26   copy of each. See 07-1474-cr, entries on June 25, 2007. She
27   cured the defect, after the briefing deadline, upon being informed
28   of the need to submit an additional nine copies of each. Id.,
29   entries on June 29 and July 3, 2007.
30
31        In United States v. Gomez, No. 07-5163-cr, after being
32   substituted as counsel, Saghir failed to respond to an order to
33   show cause why the appeal should not be dismissed based on her
34   failure to file a brief. See 07-5163-cr, substitution order filed
35   May 15, 2008, order to show cause filed Aug. 7, 2008. When no
36   response was received, the appeal was dismissed for default. Id.,
37   order filed Sept. 25, 2008. Reinstatement has not been requested.
38
39        In United States v. Martinez, 08-1151-cr, Saghir failed to
40   file her brief by the May 2008 deadline, see 08-1151-cr,
41   scheduling order filed Mar. 13, 2008, and, in November 2008, this
42   Court ordered Saghir to show cause why the appeal should not be
43   dismissed based on her default, id., order filed Nov. 18, 2008.
44   Although Saghir’s response to the November 2008 order was due by
45   December 2, 2008, no response has been received as of the date of
46   the present order.
47



                                     7
 1        Finally, Saghir was charged with misconduct in her
 2   representation of Sandro Rodas in his criminal case in the United
 3   States District Court for the Eastern District of New York and in
 4   his appeal from the resulting conviction. See Rodas v. Saghir,
 5   08-cv-738 (E.D.N.Y.), complaint filed Feb. 15, 2008 (alleging
 6   misconduct in prior criminal proceedings and noting the filing of
 7   a charge with state disciplinary committee). As a result, Saghir
 8   was admonished by the Disciplinary Committee for the New York
 9   State Appellate Division, First Department, for her conduct in
10   both the district court and this Court. See id., attached
11   disciplinary committee letter dated Apr. 24, 2007; see also United
12   States v. Rodas, 05-5643-cr, entries on Nov. 29, 2005, May 10,
13   2006 (noting correction to reflect Saghir as appellant’s counsel,
14   issuance of new scheduling order, and default dismissal).
15   Although Saghir was admitted to practice in New York State by the
16   New York State Appellate Division, Second Department, we currently
17   are unaware of any disciplinary history Saghir may have in that
18   department.
19
20        Upon due consideration of the matters described above, it is
21   ORDERED that Uzmah Saghir show cause, in a detailed declaration,
22   why disciplinary or other corrective measures, including
23   suspension from the bar of this Court, should not be imposed on
24   her, pursuant to Federal Rule of Appellate Procedure 46(b) and (c)
25   and Second Circuit Local Rule 46. The declaration must be made
26   under penalty of perjury and filed within twenty-eight days of the
27   filing date of this order.
28
29                       [Additional text omitted]
30
31                                 FOR THE COURT:
32                                 Catherine O’Hagan Wolfe, Clerk
33
34                                 By:_______/s/_________________
35                                      Michael Zachary
36                                      Supervisory Staff Attorney
37                                      Counsel to Grievance Panel
38

39

40

41

42

43

44

                                     8
1                                APPENDIX 2

 2                      Excerpt from June 2009 order
 3
 4   I.   Referral of Uzmah Saghir to This Court’s Committee on
 5        Admissions and Grievances
 6
 7        For the reasons that follow, Uzmah Saghir is referred to this
 8   Court’s Committee on Admissions and Grievances for investigation
 9   of the matters described in our prior order, filed March 2, 2009,
10   and preparation of a report on whether she should be subject to
11   disciplinary or other corrective measures. See Second Circuit
12   Local Rule 46(h). We express no opinion here as to an appropriate
13   disposition. The Committee may, of course, in the first instance,
14   determine the appropriate scope of its investigation.
15
16        In our March 2009 order, we directed Saghir to show cause why
17   she should not be subject to disciplinary or other corrective
18   measures based on the conduct described in that order. Her
19   response was to be made under penalty of perjury and to address a
20   number of specified matters. By letter dated May 6, 2009, Saghir
21   responded by invoking the Fifth Amendment privilege against self-
22   incrimination, pursuant to Spevack v. Klein, 385 U.S. 511, 514-16
23   (1967). Saghir also stated that, if the Court found the Fifth
24   Amendment privilege inapplicable, she would then “fully and
25   completely” comply with the March 2009 order.
26
27        We cannot, at this preliminary stage, find the asserted
28   privilege inapplicable. We therefore must make our determination
29   without Saghir’s input. The conduct described in the March 2009
30   order strongly suggests that Saghir is unable to abide by the
31   rules and orders of this Court and, as a result, that her clients
32   and the public are at serious risk of prejudice and that the Court
33   will continue to be unduly burdened. We do not know, and this
34   Court’s docket does not suggest, whether Saghir has any valid
35   excuse or explanation for that conduct, or whether any mitigating
36   factors exist. Furthermore, although the March 2009 order clearly
37   put Saghir on notice of various defaults in several of her cases,
38   there is no indication that Saghir has attempted to cure any of
39   them. See United States v. Martinez, 08-1151-cr; United States v.
40   Gomez, No. 07-5163-cr; United States v. Chohan, 03-1188-cr; United
41   States v. Allen, 02-1738-cr.
42
43        Upon due consideration of the matters described above, it is
44   ORDERED that Uzmah Saghir is hereby referred to this Court’s
45   Committee on Admissions and Grievances for investigation and
46   preparation of a report consistent with Federal Rule of Appellate
47   Procedure 46, this Court’s Local Rule 46(h), and the Committee’s
48   Rules. We ask the Committee to determine in the first instance

                                     9
 1   the appropriate means of proceeding in light of Saghir’s assertion
 2   of the privilege against self-incrimination. Furthermore, the
 3   Committee is authorized to share information, and/or hold joint
 4   proceedings, with other disciplinary committees, as long as
 5   confidentiality is maintained.
 6
 7
 8
 9
10   II.   Interim Suspension from the Bar of This Court
11
12        It is further ORDERED that Saghir is hereby SUSPENDED from
13   the bar of this Court pending completion of the Committee’s
14   proceedings, in light of the danger she poses to the interests of
15   her clients and the public. As noted above, Saghir not only has
16   demonstrated an inability to conform to the rules and orders of
17   this Court, but also has failed to take any steps to ameliorate
18   the prejudice to her clients and the public after her defaults
19   were brought to her attention.
20
21                        [Additional text omitted]
22
23                                  FOR THE COURT:
24                                  Catherine O’Hagan Wolfe, Clerk
25
26                                  By:                /s/
27                                         Michael Zachary
28                                         Supervisory Staff Attorney
29                                         Counsel to Grievance Panel




                                      10